Name: Commission Regulation (EC) NoÃ 145/2008 of 19 February 2008 amending Regulation (EC) NoÃ 796/2004 laying down detailed rules for the implementation of cross-compliance, modulation and the integrated administration and control system provided for in Council Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  economic policy;  cooperation policy;  farming systems
 Date Published: nan

 20.2.2008 EN Official Journal of the European Union L 44/9 COMMISSION REGULATION (EC) No 145/2008 of 19 February 2008 amending Regulation (EC) No 796/2004 laying down detailed rules for the implementation of cross-compliance, modulation and the integrated administration and control system provided for in Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 52(2) thereof, Whereas: (1) Commission Regulation (EC) No 796/2004 (2) lays down the rules for the application of Regulation (EC) No 1782/2003, concerning, inter alia, the conditions for the verification of the tetrahydrocannabinol content in hemp growth. (2) In accordance with Article 33(2) of Regulation (EC) No 796/2004, the Member States have notified to the Commission the results of the tests to determine the tetrahydrocannabinol levels in the hemp varieties sown in 2007. Those results should be taken into account when drawing up the list of varieties of hemp eligible for direct payments in the coming marketing years and the list of varieties temporarily authorised for the marketing year 2008/2009. (3) Following a request submitted by Romania in accordance with Article 33(4) of Regulation (EC) No 796/2004, two new varieties of hemp should be included as eligible for direct payments. (4) Regulation (EC) No 796/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 796/2004 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from the marketing year 2008/2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 1276/2007 (OJ L 284, 30.10.2007, p. 11). (2) OJ L 141, 30.4.2004, p. 18. Regulation as last amended by Regulation (EC) No 1550/2007 (OJ L 337, 21.12.2007, p. 79). ANNEX ANNEX II VARIETIES OF HEMP ELIGIBLE FOR DIRECT PAYMENTS (a) Hemp varieties Beniko Carmagnola Chamaeleon CS Delta-Llosa Delta 405 Denise Dioica 88 Epsilon 68 Fedora 17 Felina 32 Felina 34  FÃ ©lina 34 Ferimon - FÃ ©rimon Fibranova Fibrimon 24 Futura 75 Kompolti Red Petiole Santhica 23 Santhica 27 Silesia Uso-31 (b) Hemp varieties authorised in the marketing year 2008/2009 Bialobrzeskie Cannakomp Diana (1) Fasamo Kompolti hibrid TC Lipko Lovrin 110 Silvana UNIKO-B Zenit (1) (1) Only in Romania, as authorised by Commission Decision 2007/69/EC (OJ L 32, 6.2.2007, p. 167).